Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to applicant’s communication filed on 05/03/21. Claims 1, 3-20 are pending in this application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  Non-elected Claims 15-20 are hereby canceled by this examiners’ amendment. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited references do not disclose: 
A manufacturing method of a display device, the method comprising:
forming a transistor on a substrate; forming an insulating layer on the transistor; forming a conductive layer including silver on the insulating layer; forming a photosensitive member on the conductive layer; forming an electrode of a light-emitting element by etching the conductive layer; performing plasma treatment on a structure that comprises the electrode, the plasma treatment using a gas including a halogen; and removing a product that results is resulted from the plasma treatment wherein etching the conductive layer produces silver particles, wherein the product is a silver halide, and wherein performing the plasma treatment produces the silver halide from the silver particles, as recited in amended claim1. Claims 3-14 depend from claim 1 and are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Tanaka (US 20200258968 A1) discloses A display device, comprising: a plurality of pixels; a cathode disposed on each of the plurality of pixels; an anode facing the cathode and extending over the plurality of pixels; an electron transfer layer disposed between the cathode and the anode and extending over the plurality of pixels; a light emitting layer disposed on each of the plurality of pixels and disposed between the electron transport layer and the anode; and the cathode and the electron transfer layer include an inorganic metal oxide material, and the light emitting layer includes an organic fluorescent compound or an organic phosphorescent compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813